DETAILED ACTION
	This is the first Office action on the merits. Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclination of the first side wall is smaller than an inclination of the second side wall (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
Reference characters cannot share the same leader line;
Labeling of reference characters “1211a” and “1211b” contradict each other between Figs. 1B and 1C; and
Reference character “1223a” is supposed to designate first end of first side surface 1223, but appears to be pointing to the second side surface in Fig. 2A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
In Para. [0042], reference character “1222” is used to designate both second opening and second surface.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110248552 A1 (Koshiyama et al.).
Regarding Claim 1, Koshiyama et al. discloses (Para. [0047]-[0048], [0065]-[0066]; Figs. 9-10, 20) a rim (212, 1112) applied to a bicycle, wherein the rim rotates about an axis and comprises: a rim body (212, 1112), being annular and having two opposite side surfaces (first and second side wall portions 222 
Regarding Claim 2, Koshiyama et al. discloses the rim according to claim 1, as discussed above. Koshiyama et al. further discloses (Para. [0047]-[0048], [0065]-[0066]; Figs. 9-10, 20) a brake surface (brake engagement surfaces 234 and 236) is disposed on at least one of the two side surfaces (first and second side wall portions 222 and 224), and the spoiler portion (shown generally at 230 and 232 of Fig. 9) is disposed between the brake surface and the radial outer portion (it can be seen in Fig. 9 that the depressions 242 are formed between the brake engagement surfaces 234 and 236 and the retaining ridges 241 and 243).
Regarding Claim 3, Koshiyama et al. discloses the rim according to claim 1, as discussed above. Koshiyama et al. further discloses (Para. [0047]-[0048], [0065]-[0066]; Figs. 9-10, 20) the plurality of 
Regarding Claim 10, Koshiyama et al. discloses the rim according to claim 1, as discussed above. Koshiyama et al. further discloses (Para. [0047]-[0048], [0065]-[0066]; Figs. 9-10, 20) the adjacent spoiler profiles have unequal lengths (it can be seen in Fig. 20 that depressions 1142a and 1142b have different lengths).
Regarding Claim 11, Koshiyama et al. discloses the rim according to claim 1, as discussed above. Koshiyama et al. further discloses (Para. [0047]-[0048], [0065]-[0066]; Figs. 9-10, 20) the plurality of spoiler profiles is distributed at equal distances on the radial outer portion (it can be seen in Figs. 9 and 20 that the depressions 242, 1142a and 1142b are equidistant).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama et al.
Regarding Claim 15, Koshiyama et al. discloses the rim according to claim 1, as discussed above.
Koshiyama et al. does not disclose the spoiler portion of the embodiment shown in Figs. 9-10 has a maximum depth not less than 0.25 mm and not greater than 4.5 mm.
However, Koshiyama et al. teaches (Para. [0043]; Fig. 4) the spoiler portion (depressions 42) has a radial depth in a range of 1 mm to 5 mm, which would include the range of the claimed invention.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the depressions disclosed by Koshiyama et al. to have those 
Regarding Claim 16, Koshiyama et al. discloses the rim according to claim 1, as discussed above.
Koshiyama et al. does not disclose the spoiler portion of the embodiment shown in Figs. 9-10 has a maximum radial length not less than 0.1 mm and not greater than 300 mm.
However, Koshiyama et al. teaches (Para. [0043]; Fig. 4) the spoiler portion (depressions 42) has a radial dimension in a range of 1 mm to 5 mm, which would be within the range of the claimed invention.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the depressions disclosed by Koshiyama et al. to have those specific dimensions depending on the dimensions of the rim. For example, a mountain bike may have depressions with radial lengths less than a racing bike where low weight and optimum aerodynamic performance are important design factors.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama et al. in view of US 20150361966 A1 (Mezadourian et al.).
Regarding Claim 12, Koshiyama et al. discloses the rim according to claims 1 and 11, as discussed above.
Koshiyama et al. does not disclose each of the plurality of spoiler profiles has a first opening facing the extension portion and a second opening facing the radial inner portion, wherein a width of the first opening is greater than a width of the second opening.
However, Mezadourian et al. teaches (Para. [0055]-[0064]; Figs. 1-4) a plurality of spoiler profiles (PS1) has a first opening facing the extension portion and a second opening facing the radial inner portion (it can be seen in Fig. 4 that the passage PS1 has an opening facing the radial outer portion 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the depressions disclosed by Koshiyama et al. to have a wider opening facing the radial outer portion than an opening facing the radial inner portion, such as taught by Mezadourian et al., in order to mitigate the negative effects of side winds.
Allowable Subject Matter
Claims 4-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose surfaces with aerodynamic features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617